 



Exhibit 10.5
Execution Copy
TERMINATION / COMPENSATION PAYMENT AGREEMENT
          AGREEMENT dated as of November 20, 2006 by and among OPUS TRADING FUND
LLC, a Delaware limited liability company (“Opus”), QUANTITATIVE TRADING
STRATEGIES LLC, a Delaware limited liability company (“QTS”, and together with
Opus, “Payors”) and PENSON FINANCIAL SERVICES, INC., a North Carolina
corporation (“PFSI”).
          WHEREAS, Schonfeld & Company LLC, a New York limited liability company
(“SchonCo”), and PFSI are concurrently herewith entering into a Fully Disclosed
Clearing Agreement dated as of the date hereof with an Initial Term of ten years
(the “SchonCo Clearing Agreement”);
          WHEREAS, Schonfeld Securities, LLC, a New York limited liability
company (“SSLLC”), and PFSI are concurrently herewith entering into a Fully
Disclosed Clearing Agreement dated as of the date hereof (the “SSLLC Clearing
Agreement”); and
          WHEREAS, Trillium Trading, LLC, a New Jersey limited liability company
(“Trillium”), and PFSI are concurrently herewith entering into a Fully Disclosed
Clearing Agreement dated as of the date hereof with an Initial Term of ten years
(the “Trillium Clearing Agreement”);
          WHEREAS, PFSI has agreed to grant (i) SchonCo the right to terminate
the SchonCo Clearing Agreement prior to the end of the Initial Term,
(ii) Trillium the right to terminate the Trillium Clearing Agreement prior to
the end of the Initial Term, and (iii) SSLLC the right to sell the institutional
brokerage division of its business (the “IBS Division”), expressly subject to
and conditioned upon Payors entering into this Agreement and agreeing to make
(x) a termination payment to PFSI in the event of a termination of the SchonCo
Clearing Agreement by SchonCo prior to the end of the Initial Term of the
SchonCo Clearing Agreement, (y) a termination payment to PFSI in the event of a
termination of the Trillium Clearing Agreement by Trillium prior to the end of
the Initial Term of the Trillium Clearing Agreement, and (z) a compensation
payment to PFSI in the event of a sale of the IBS Division prior to the end of
the Initial Term of the SSLLC Clearing Agreement.
          NOW THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter set forth and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the SchonCo Clearing
Agreement, the SSLLC Clearing Agreement, and the Trillium Clearing Agreement, as
applicable.

 



--------------------------------------------------------------------------------



 



     2. SchonCo Termination Payment.
     (a) At anytime after the fifth (5th) anniversary of the Conversion Date,
SchonCo shall have the right to terminate the SchonCo Clearing Agreement upon
not less than thirty (30) days’ prior written notice to PFSI, notwithstanding
anything to the contrary in Section 12(a) of the SchonCo Clearing Agreement (the
date of termination of the SchonCo Clearing Agreement to be hereinafter referred
to as the “SchonCo Termination Date”). In such case, at the option of PFSI to be
exercised by written notice to Payors given within thirty (30) days of the
SchonCo Termination Date:

  (i)   Within thirty (30) days of receipt by Payors of written demand by PFSI
accompanied by reasonable supporting documentation to enable Payors to verify
PFSI’s calculations, Payors shall pay, or shall cause one or more of their
respective affiliates to pay, to PFSI or any designee of PFSI, a lump sum
payment equal to “N” in the calculation set forth below, an example of which is
attached hereto as Schedule A (such number to be hereinafter referred to as the
“SchonCo Deficiency Amount”):

N = V x (120 - number of months since MPTD)
120
where “V” equals the aggregate value of all of the PWI Stock (as defined in the
Asset Purchase Agreement dated as of the date hereof by and between SSLLC and
SAI Holdings, Inc., Texas corporation (the “APA”)) issued to SSLLC and/or its
designee pursuant to Sections 3.01(a) and (b) of the APA, plus the aggregate
amount of any cash payments made in lieu thereof pursuant to Sections 3.01(a)
and (b) of the APA, attributable to the Clearing Pretax Income (as defined on
Exhibit A to Schedule 3.01-1 to the APA (the “CPI”)) generated by SchonCo
(ascribing a value of $1,581,794 with respect to the shares of PWI Stock issued
pursuant to Section 3.01(a) and calculated as of the date of each issuance with
respect to the shares of PWI Stock issued pursuant to Section 3.01(b)), and
"MPTD” means the Measurement Period Trigger Date as defined in the APA; or

  (ii)   The fees payable by Opus to PFSI pursuant to the Fully Disclosed
Clearing Agreement between Opus and PFSI dated as of the date hereof, and the
fees payable by QTS to PFSI pursuant to the Fully Disclosed Clearing Agreement
between QTS and PFSI dated as of the date hereof (collectively, the “Payor
Clearing Agreements”), shall be increased in amounts to be negotiated and agreed
upon in good faith by Opus, QTS and PFSI based upon then current and anticipated
trading volume of Payors such that the aggregate amount of the increase in such
fees to be paid to PFSI by Payors over the balance of the Initial Terms of the
Payor Clearing Agreements will equal the SchonCo Deficiency Amount.

     (b) In the event that PFSI elects to increase the clearing fees payable by
Opus and QTS pursuant to Section 2(a)(ii) above and the SchonCo Deficiency
Amount is recouped

2



--------------------------------------------------------------------------------



 



by PFSI prior to the expiration of the Initial Terms of the Payor Clearing
Agreements, the fees payable by Payors pursuant to the Payor Clearing Agreements
will immediately be reduced to the amount that would otherwise be contemplated
by the applicable Payor Clearing Agreement, without the foregoing increase. In
the event that the full SchonCo Deficiency Amount is not recouped by PFSI prior
to the expiration of the Initial Terms of the Payor Clearing Agreements, upon
the end of the Initial Terms of both Payor Clearing Agreements and within thirty
(30) days of receipt by Payors of written demand by PFSI accompanied by
reasonable supporting documentation to enable Payors to verify PFSI’s
calculations, Payors shall pay to PFSI in a lump sum an amount equal to the
difference between the aggregate amount recouped by PFSI pursuant to
Section 2(a)(ii) above and the SchonCo Deficiency Amount.
     (c) Notwithstanding anything to the contrary contained in this Section 2,
in the event that PFSI and SchonCo negotiate a reduction in the clearing fees
payable by SchonCo to PFSI pursuant to the SchonCo Clearing Agreement, within
thirty (30) days of receipt by Payors of written demand by PFSI, which written
demand shall be given within ninety (90) days of each anniversary of the MPTD
occurring after the effective date of the reduction in the clearing fees (but
only during the Initial Term) and shall be accompanied by reasonable supporting
documentation to enable Payors to verify PFSI’s calculations, Payors shall pay,
or shall cause one or more of their respective affiliates to pay, to PFSI or any
designee of PFSI a lump sum payment equal to “P” in the calculation set forth
below, an example of which is attached hereto as Schedule B:

                 
P =
    V
      x    CECPI — CACPI -  CCP
 
            -  

    10     ACPI    

where “V” is as defined in Section 2(a)(i) above, “CCP” equals the cumulative
amount of all cash payments made by Payors (or their respective affiliates) to
PFSI (or any designee of PFSI) pursuant to this Section 2(c), “ACPI” is the
quotient obtained by dividing (x) the sum of $1,445,353 plus the CPI generated
by SchonCo during each of the four Measurement Periods (as defined in the APA),
by (y) five (5), “CECPI” is the product of one-twelfth (1/12th) of ACPI
multiplied by the number of months elapsed subsequent to the negotiated
reduction in clearing fees, and “CACPI” is the cumulative amount of CPI
generated by SchonCo during the period subsequent to the negotiated reduction in
clearing fees. In addition to the foregoing payment obligation, the supporting
documentation shall be provided by PFSI and the calculation provided for above
shall also be undertaken within thirty (30) days of the termination of the
SchonCo Clearing Agreement for the period from the date of the last such
calculation through the date of termination (the “SchonCo Termination Date
Calculation”). In the event that “P” as calculated above is negative with
respect to any period other than with respect to the SchonCo Termination Date
Calculation, neither Payors nor PFSI shall be required to make any payment
pursuant to this Section 2(c). In the event that “P” as calculated above is
negative with respect to the SchonCo Termination Date Calculation, within ninety
(90) days of the termination of the SchonCo Clearing Agreement, PFSI shall pay
to Payors a lump sum payment in an amount equal to “P” in the calculation set
forth above, provided

3



--------------------------------------------------------------------------------



 



that in no event will PFSI be required to pay an amount in excess of “CCP”
(i.e., if “P” is negative $800,000 with respect to the SchonCo Termination Date
Calculation and CCP is $500,000 through the end of the SchonCo Clearing
Agreement, PFSI shall pay $500,000 to Payors pursuant to this sentence).
     (d) All of the obligations of Payors pursuant to this Section 2 shall be
joint and several.
     3. SSLLC Compensation Payment.
     (a) SSLLC shall have the right to sell the IBS Division (whether by sale of
assets, merger, consolidation or otherwise and whether in one transaction or a
series of related transactions) at any time upon not less than thirty (30) days’
prior written notice to PFSI, notwithstanding anything to the contrary in
Section 17 of the SSLLC Clearing Agreement (the date of the closing of such sale
to be hereinafter referred to as the “IBS Sale Date”). In such case, at the
option of PFSI to be exercised by written notice to Payors given within thirty
(30) days of the IBS Sale Date:

  (i)   Within thirty (30) days of receipt by Payors of written demand by PFSI
accompanied by reasonable supporting documentation to enable Payors to verify
PFSI’s calculations, Payors shall pay, or shall cause one or more of their
respective affiliates to pay, to PFSI or any designee of PFSI, a lump sum
payment equal to “M” in the calculation set forth below, an example of which is
attached hereto as Schedule A (such number to be hereinafter referred to as the
“SSLLC Deficiency Amount”):

M = V x (120 - number of months since MPTD)
120
where “V” equals the aggregate value of all of the PWI Stock issued to SSLLC or
its designee pursuant to Sections 3.01 (a) and (b) of the APA, plus the
aggregate amount of any cash payments made in lieu thereof pursuant to
Sections 3.01(a) and (b) of the APA, attributable to the CPI generated by the
IBS Division (ascribing a value of $276,631 with respect to the shares of PWI
Stock issued pursuant to Section 3.01(a) and calculated as of the date of each
issuance with respect to the shares of PWI Stock issued pursuant to
Section 3.01(b)), and “MPTD” means the Measurement Period Trigger Date as
defined in the APA; or

  (ii)   The fees payable by Opus to PFSI pursuant to the Fully Disclosed
Clearing Agreement between Opus and PFSI dated as of the date hereof, and the
fees payable by QTS to PFSI pursuant to the Fully Disclosed Clearing Agreement
between QTS and PFSI dated as of the date hereof, shall be increased in amounts
to be negotiated and agreed upon in good faith by Opus, QTS and PFSI based upon
then current and anticipated trading volume of Payors such that the aggregate
amount of the increase in such fees to be paid to PFSI by Payors over the
balance of the Initial Terms of the Payor Clearing Agreements will equal the
SSLLC Deficiency Amount.

4



--------------------------------------------------------------------------------



 



     (b) In the event that PFSI elects to increase the clearing fees payable by
Opus and QTS pursuant to Section 3(a)(ii) above and the SSLLC Deficiency Amount
is recouped by PFSI prior to the expiration of the Initial Terms of the Payor
Clearing Agreements, the fees payable by Payors pursuant to the Payor Clearing
Agreements will immediately be reduced to the amount that would otherwise be
contemplated by the applicable Payor Clearing Agreement, without the foregoing
increase. In the event that the full SSLLC Deficiency Amount is not recouped by
PFSI prior to the expiration of the Initial Terms of the Payor Clearing
Agreements, upon the end of the Initial Terms of both Payor Clearing Agreements
and within thirty (30) days of receipt by Payors of written demand by PFSI
accompanied by reasonable supporting documentation to enable Payors to verify
PFSI’s calculations, Payors shall pay to PFSI in a lump sum an amount equal to
the difference between the aggregate amount recouped by PFSI pursuant to
Section 3(a)(ii) above and the SSLLC Deficiency Amount.
     (c) All of the obligations of Payors pursuant to this Section 3 shall be
joint and several.
     4. Trillium Termination Payment.
     (a) In the event that Trillium exercises its right to terminate the
Trillium Clearing Agreement after the fifth (5th) anniversary of the Conversion
Date pursuant to Section 12(a) of the Trillium Clearing Agreement (the date of
termination of the Trillium Clearing Agreement to be hereinafter referred to as
the “Trillium Termination Date”), and the Trillium Clearing Agreement is not
replaced with a new clearing agreement between Trillium and PFSI as contemplated
by Section 4(c) below, then in such case, at the option of PFSI to be exercised
by written notice to Payors given within thirty (30) days of the Trillium
Termination Date:

  (i)   Within thirty (30) days of receipt by Payors of written demand by PFSI
accompanied by reasonable supporting documentation to enable Payors to verify
PFSI’s calculations, Payors shall pay, or shall cause one or more of their
respective affiliates to pay, to PFSI or any designee of PFSI, a lump sum
payment, the form of which will be determined by Section 4(d), equal to “N” in
the calculation set forth below, an example of which is attached hereto as
Schedule A (such number, as the same may be increased pursuant to Section 4(d)
below, to be hereinafter referred to as the “Trillium Deficiency Amount”):

N = V x (120 - number of months since MPTD)
120
where “V” equals the aggregate value of all of the PWI Stock issued to SSLLC
and/or its designee pursuant to Sections 3.01(a) and (b) of the APA plus the
aggregate amount of any cash payments made in lieu thereof pursuant to
Sections 3.01(a) and (b) of the APA, attributable to the CPI generated by
Trillium (ascribing a value of $2,602,966 with respect to the shares of PWI
Stock issued pursuant to Section 3.01(a) and calculated as of

5



--------------------------------------------------------------------------------



 



the date of each issuance with respect to the shares of PWI Stock issued
pursuant to Section 3.01(b)), and “MPTD” means the Measurement Period Trigger
Date as defined in the APA; or

  (ii)   The fees payable by Opus and QTS pursuant to the Payor Clearing
Agreements, shall be increased in amounts to be negotiated and agreed upon in
good faith by Opus, QTS and PFSI based upon then current and anticipated trading
volume of Payors such that the aggregate amount of the increase in such fees to
be paid to PFSI by Payors over the balance of the Initial Terms of the Payor
Clearing Agreements will equal the Trillium Deficiency Amount.

     (b) In the event that PFSI elects to increase the clearing fees payable by
Opus and QTS pursuant to Section 4(a)(ii) above and the Trillium Deficiency
Amount is recouped by PFSI prior to the expiration of the Initial Terms of the
Payor Clearing Agreements, the fees payable by Payors pursuant to the Payor
Clearing Agreements will immediately be reduced to the amount that would
otherwise be contemplated by the applicable Payor Clearing Agreement, without
the foregoing increase. In the event that the full Trillium Deficiency Amount is
not recouped by PFSI prior to the expiration of the Initial Terms of the Payor
Clearing Agreements, upon the end of the Initial Terms of both Payor Clearing
Agreements and within thirty (30) days of receipt by Payors of written demand by
PFSI accompanied by reasonable supporting documentation to enable Payors to
verify PFSI’s calculations, Payors shall pay to PFSI in a lump sum an amount
equal to the difference between the aggregate amount recouped by PFSI pursuant
to Section 4(a)(ii) above and the Trillium Deficiency Amount.
     (c) Notwithstanding anything to the contrary contained in this Section 4,
in the event that at any time after the fifth (5th) anniversary of the
Conversion Date PFSI and Trillium negotiate a reduction in the clearing fees
payable by Trillium to PFSI pursuant to the Trillium Clearing Agreement
(including, for purposes of this Section 4(c), a termination of the Trillium
Clearing Agreement and replacement with a new clearing agreement at reduced
clearing fees), within thirty (30) days of receipt by Payors of written demand
by PFSI, which written demand shall be given within ninety (90) days of each
anniversary of the MPTD occurring after the effective date of the reduction in
the clearing fees (but only during the Initial Term) and shall be accompanied by
reasonable supporting documentation to enable Payors to verify PFSI’s
calculations, Payors shall pay, or shall cause one or more of their respective
affiliates to pay, to PFSI or any designee of PFSI a lump sum payment equal to
“P” in the calculation set forth below (the (“Renegotiation Deficiency”), an
example of which is attached hereto as Schedule B:

                 
P =
    V
      x    CECPI — CACPI -  CCP
 
            -  

    10     ACPI    

     where “V” is as defined in Section 4(a)(i) above, “CCP” equals the
cumulative amount of all cash payments made by Payors (or their respective
affiliates) to PFSI (or any designee of PFSI) pursuant to this Section 4(c),
“ACPI” is the quotient obtained by

6



--------------------------------------------------------------------------------



 



dividing (x) the sum of $2,378,441 plus the CPI generated by Trillium during
each of the four Measurement Periods (as defined in the APA), by (y) five (5),
“CECPI” is the product of one-twelfth (1/12th) of ACPI multiplied by the number
of months elapsed subsequent to the negotiated reduction in clearing fees, and
“CACPI” is the cumulative amount of CPI generated by Trillium during the period
subsequent to the negotiated reduction in clearing fees. In addition to the
foregoing payment obligation, the supporting documentation shall be provided by
PFSI and the calculation provided for above shall also be undertaken within
thirty (30) days of the termination of the Trillium Clearing Agreement for the
period from the date of the last such calculation through the date of
termination (the “Trillium Termination Date Calculation”). In the event that “P”
as calculated above is negative with respect to any period other than with
respect to the Trillium Termination Date Calculation, neither Payors nor PFSI
shall be required to make any payment pursuant to this Section 4(c). In the
event that “P” as calculated above is negative with respect to the Trillium
Termination Date Calculation, within ninety (90) days of the termination of the
Trillium Clearing Agreement, PFSI shall pay to Payors a lump sum payment in an
amount equal to “P” in the calculation set forth above, provided that in no
event will PFSI be required to pay an amount in excess of “CCP” (i.e., if “P” is
negative $800,000 with respect to the Trillium Termination Date Calculation and
CCP is $500,000 through the end of the Trillium Clearing Agreement, PFSI shall
pay $500,000 to Payors pursuant to this sentence). For purposes of
clarification, it is agreed and understood that: (x) Trillium’s election to
terminate the Trillium Clearing Agreement and enter into a new clearing
agreement with PFSI or an affiliate of PFSI in lieu of the Trillium Clearing
Agreement, will be governed by this Section 4(c) and will not trigger any
obligation by Payors under Section 4(a) above unless and until any such
replacement clearing agreement is terminated prior to the expiration of the
Initial Term; and (y) in no event will the obligation of Payors under this
Section 4(c) exceed the amount that would otherwise be due pursuant to Section
4(a) had Trillium elected to terminate the Trillium Clearing Agreement on the
date of renegotiation.
     (d) (1) Notwithstanding anything to the contrary contained in Section 4(a),
the Trillium Deficiency Amount will be increased by the product of the aggregate
net gain, if any, on all shares of PWI Stock that were issued to SSLLC and/or
its designee pursuant to the APA (the “Aggregate Net Gain”), multiplied by a
percentage based upon the number of such shares of PWI Stock that were
attributable to the CPI generated by Trillium (the “Trillium Percentage”), in
each case calculated as provided in this Section 4(d), an example of which is
attached hereto as Schedule C (the “TDC Supplemental Amount").
     (2) For purposes of calculating the TDC Supplemental Amount, the Trillium
Percentage will be calculated by dividing (x) N (as calculated pursuant to the
formula set forth in Section 4(a)(i) above), by (y) the aggregate value of all
of the PWI Stock issued to SSLLC and/or its designee pursuant to
Sections 3.01(a) and (b) of the APA (calculated as of the date of each issuance
pursuant to Section 3.01(b) of the APA) plus the aggregate amount of any cash
payments made in lieu thereof pursuant to Sections 3.01(a) and (b) of the APA.
For purposes of the immediately preceding sentence, the aggregate value of all
of the PWI Stock issued to SSLLC and/or its designee pursuant to
Sections 3.01(a) (i.e.,

7



--------------------------------------------------------------------------------



 



the Initial Consideration of 1,085,294) will be deemed to be $18,449,998 (the
“Original Issuance Value”).
     (3) For purposes of the TDC Supplemental Amount, the Aggregate Net Gain
will be calculated by subtracting the aggregate “cost” of all of the shares of
PWI Stock issued to SSLLC and/or its designee pursuant to Sections 3.01(a) and
(b) of the APA, from the aggregate “value” of such shares of PWI Stock based
upon the following:

  (i)   the “cost” of each share of PWI Stock issued pursuant to
Sections 3.01(a) and 3.01(b) will be equal to the quotient of (x) $18,449,998
plus the aggregate value, as determined pursuant to the first paragraph of
Section 3.01(b) of the APA on each Anniversary Payment Date (as defined in the
APA), of all shares of PWI Stock issued pursuant to Section 3.01(b) of the APA,
divided by the aggregate number of shares of PWI Stock issued to SSLLC and/or
its designee pursuant to Sections 3.01(a) and 3.01(b) of the APA (the “Average
Cost Per Share”);     (ii)   the “value” of each share of PWI Stock that is
owned by SSLLC and/or its designee as of the Trillium Termination Date will be
deemed to be equal to the volume-weighted average closing price of PWI Stock as
quoted in the Wall Street Journal for the twenty (20) business days immediately
preceding the Trillium Termination Date, provided that such value will be
reduced by $.05 per share in the event, and only in the event, that PFSI elects
to receive payment pursuant to Section 4(a)(ii); and     (iii)   the “value” of
each share of PWI Stock that is sold by SSLLC and/or its designee on or before
the Trillium Termination Date will be deemed to be equal to the amount realized
on such sale by SSLLC and/or its designee, net of all third party brokerage and
execution fees, underwriting discounts and/or commissions paid in connection
with such sale.

     (4) In the event that PFSI elects to receive a lump sum payment of the
Trillium Deficiency Amount (as increased pursuant to this Section 4(d)) pursuant
to Section 4(a)(i), then in such event Payors will satisfy a percentage of the
Trillium Deficiency Amount (as increased pursuant to this Section 4(d)) by
transferring shares of PWI Stock to PFSI or any designee of PFSI. For purposes
of this Section 4(d)(4), any PWI Stock to be transferred shall be equal in value
to the volume-weighted average closing price of PWI Stock as quoted in the Wall
Street Journal for the twenty (20) business days immediately preceding the date
that is ten (10) business days prior to the Trillium Termination Date. The
percentage of the Trillium Deficiency Amount (as increased pursuant to this
Section 4(d)) that Payors will satisfy by transfer of shares of PWI Stock will
be equal to the percentage of the shares of PWI Stock issued pursuant to
Sections 3.01(a) and (b) of the APA that have not been sold by SSLLC and/or its
designee as of the Trillium Termination Date. Thus, by way of example, in the
event that 5,000,000 shares of PWI Stock are issued to SSLLC and/or its designee
pursuant to the APA and as of the Trillium Termination Date SSLLC and/or its
designee continue to own 4,000,000 of such shares, Payors would satisfy 80% of
the Trillium Deficiency Amount (as increased pursuant to this Section 4(d)) by
transfer of shares of PWI Stock.

8



--------------------------------------------------------------------------------



 



     (e) (1) Notwithstanding anything to the contrary contained in Section 4(c),
in the event that the net amount paid by Payors to PFSI thereunder is positive
(including, for purposes of clarification, the payment to be made, if any, based
upon the Trillium Termination Date Calculation) (such net amount, the
“Renegotiation Make-up Amount), in addition to the payments required pursuant to
Section 4(c), within ninety (90) days of the termination of the Trillium
Clearing Agreement, Payors shall pay to PFSI an amount equal to the product of
the Aggregate Net Gain multiplied by a percentage based upon the Renegotiation
Make-up Amount (the “Renegotiation Percentage”), in each case calculated as
provided in this Section 4(e) (the “Renegotiation Supplemental Payment").
     (2) For purposes of calculating the Renegotiation Supplemental Payment, the
Renegotiation Percentage will be calculated by dividing (x) Renegotiation
Make-up Amount, by (y) the Original Issuance Value.
     (3) For purposes of the Renegotiation Supplemental Payment, the Aggregate
Net Gain will be calculated as of the date of the Trillium Termination
Calculation Date and as set forth in Section 4(d)(3).
     (4) In the event that Payors are required to make a Renegotiation
Supplemental Payment to Payors pursuant to this Section 4(e), then in such event
Payors will satisfy a percentage of the Renegotiation Supplemental Payment by
transferring shares of PWI Stock to PFSI or any designee of PFSI. For purposes
of this Section 4(e)(4), any PWI Stock to be transferred shall be equal in value
to the volume-weighted average closing price of PWI Stock as quoted in the Wall
Street Journal for the twenty (20) business days immediately preceding the date
that is ten (10) business days prior to the Trillium Termination Calculation
Date. The percentage of the Renegotiation Supplemental Payment that Payors will
satisfy by transfer of shares of PWI Stock will be equal to the percentage of
the shares of PWI Stock issued pursuant to Sections 3.01(a) and (b) of the APA
that have not been sold by SSLLC and/or its designee as of the Trillium
Termination Calculation Date. Thus, by way of example, in the event that
5,000,000 shares of PWI Stock are issued to SSLLC and/or its designee pursuant
to the APA and as of the Trillium Termination Calculation Date SSLLC and/or its
designee continue to own 2,500,000 of such shares, Payors would satisfy 50% of
the Renegotiation Supplemental Payment by transfer of shares of PWI Stock.
     (f) All of the obligations of Payors pursuant to this Section 4 shall be
joint and several.
     5. Guaranty. The obligations of Payors pursuant to Sections 2, 3 and 4
hereof shall be guaranteed by Steven B. Schonfeld, Schonfeld Securities, LLC and
Schonfeld Group Holdings LLC, a Delaware limited liability company (collectively
the “Guarantors”). Simultaneously with the execution and delivery of this
Agreement, the Guarantors shall execute and deliver to PFSI an Unconditional
Guaranty Agreement.

9



--------------------------------------------------------------------------------



 



     6. Notices. All notices to be given pursuant to this Agreement to any party
must be in writing and will be deemed to have been validly given if delivered
personally, sent by confirmed facsimile transmission or sent by overnight
courier (providing proof of delivery), to such party at its address given below.
Notices shall be deemed given (i) if delivered personally or by overnight
courier, upon delivery or (ii) if sent by facsimile transmission, upon
confirmation of transmission thereof. The address of each party for the purposes
of this Agreement is as follows:
If to Payors:
Opus Trading Fund LLC
Quantitative Trading Strategies LLC
460 Park Avenue — 19th Floor
New York, New York 10022
Attn.: Mark H. Peckman, Esq.
with a copy to:
Berkowitz, Trager & Trager, LLC
275 Madison Avenue — 36th Floor
New York, New York 10016
Attn.: Steven T. Gersh, Esq.
If to PFSI:
C/O
Penson Worldwide, Inc.
1700 Pacific Avenue
Suite 1400
Dallas, TX 75201
Attention: Chief Executive Officer
General Counsel
     7. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without regard to conflict of
law principles.
     8. Assignments, Successors. This Agreement shall not be assigned by any
party hereto without the prior written consent of all of the other parties. This
Agreement shall inure to the benefit of, and be binding upon and enforceable
against, the successors, representatives and permitted assigns of the parties
hereto.
     9. Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which taken together shall constitute one and the same instrument.
Facsimile signatures shall be acceptable and binding.

10



--------------------------------------------------------------------------------



 



[Balance of page intentionally left blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Termination / Compensation Payment Agreement has
been executed on behalf of the parties hereto as of the date first written
above.

            OPUS TRADING FUND LLC
      By:   Amity Management Company II, LLC         Manager   

            By:   /s/ William Vidro         Name:   William Vidro       
Title:   Managing Member     

            QUANTITATIVE TRADING STRATEGIES LLC
      By:   Wavefront Capital Group II LLC         Manager   

            By:   /s/ Nick Greenfield         Name:   Nick Greenfield       
Title:   Managing Member     

            PENSON FINANCIAL SERVICES, INC.
      By:   /s/ Philip A. Pendergraft         Name:   Philip A. Pendergraft    
  Title:   Executive Vice President     

          ACCEPTED AND AGREED:    
 
        SCHONFELD & COMPANY LLC    
 
       
By:
  /s/ Steven B. Schonfeld
 
Name: Steven B. Schonfeld
Title: Chief Executive Officer    
 
        SCHONFELD SECURITIES, LLC    
 
       
By:
  SCHONFELD GROUP HOLDING LLC,
Manager    
 
       
By:
  /s/ Steven B. Schonfeld
 
Steven B. Schonfeld
Chief Executive Officer    

12



--------------------------------------------------------------------------------



 



SCHEDULE A
Example of Calculation of the SchonCo Deficiency Amount 1
     Assuming (i) the value of all of the PWI Stock issued to SSLLC and/or its
designee pursuant to Sections 3.01(a) and (b) of the APA (calculated as of the
date of each issuance pursuant to Section 3.01(b) of the APA) plus the aggregate
amount of any cash payments made in lieu thereof pursuant to Sections 3.01(a)
and (b) of the APA, attributable to the CPI generated by SchonCo equals
$10,944,000, and (ii) SchonCo elects to terminate the SchonCo Clearing Agreement
at the end of the seventh year of the Initial Term (i.e., 84 months from the
Conversion Date), the SchonCo Deficiency Amount would be $3,283,200, calculated
as follow:
     $10,944,000 x (120 - 84 = 36) ¸ 120 = $3,283,200
     For all purposes of this Agreement, the value of all of the PWI Stock
issued to SSLLC and/or its designee pursuant to Sections 3.01(a) and (b) of the
APA (calculated as of the date of each issuance pursuant to Section 3.01(b) of
the APA) plus the aggregate amount of any cash payments made in lieu thereof
pursuant to Sections 3.01(a) and (b) of the APA, attributable to the CPI
generated by SchonCo shall be the sum of (i) $1,581,794, plus (ii) the product
of:
     (w) the aggregate amount of CPI generated by SchonCo over the four
Measurement Periods; multiplied by
     (x) nine (the assumed multiple); multiplied by
     (y) 20%; multiplied by
     (z) 60.8% (one minus the assumed tax rate of 39.2%).
     [See footnote #2 below for example.]
 

1   For all purposes of this Agreement, the formula for the calculation of the
SSLLC Deficiency Amount pursuant to Section 3 will be the same as for the
calculation of the SchonCo Deficiency Amount as set forth on this Schedule A,
provided that for purposes of calculating the SSLLC Deficiency Amount, the
number $276,631 will be inserted in place of the amount of $1,581,794 as set
forth in the above example. In addition, for all purposes of this Agreement, the
formula for the calculation of the Trillium Deficiency Amount pursuant to
Section 4 will be the same as for the calculation of the SchonCo Deficiency
Amount as set forth on this Schedule A, provided that for purposes of
calculating the Trillium Deficiency Amount, the number $2,602,966 will be
inserted in place of the amount of $1,581,794 as set forth in the above example.

13



--------------------------------------------------------------------------------



 



SCHEDULE B
Example of Calculation of the Renegotiation Payment
Pursuant to Sections 2(c) and 4(c)
     Assuming (i) SchonCo renegotiates lower clearing fees under the SchonCo
Clearing Agreement effective as of the eighth anniversary of the MPTD (two years
remaining on the term of the SchonCo Clearing Agreement), (ii) SchonCo generates
an aggregate of $8,554,647 of CPI over the four Measurement Periods,2 and
(iii) SchonCo generates an aggregate of $1,500,000 of CPI during the one year
period immediately subsequent to renegotiation, the amount payable to PFSI
pursuant to Section 2(c) for the one year period immediately subsequent to
renegotiation would be $273,600, calculated as follows:
V ¸ 10 = $10,944,000 ¸ 10 = $1,094,400
CECPI = ($2,000,000 ¸ 12) x 12 = $2,000,000
CACPI = $1,500,000
CECPI - CACPI = $2,000,000 - $1,500,000 = $500,000
ACPI = $10,000,000 ¸ 5 = $2,000,000
(CECPI - CACPI) ¸ ACPI = $500,000 ¸ $2,000,000 = 25%
CCP = 0
P = $1,094,400 x 25% = $273,600 - 0 = $273,600
 

2   In this example, the value of all of the PWI Stock issued to SSLLC and/or
its designee pursuant to Sections 3.01(a) and (b) of the APA (calculated as of
the date of each issuance pursuant to Section 3.01(b) of the APA) plus the
aggregate amount of any cash payments made in lieu thereof pursuant to
Sections 3.01(a) and (b) of the APA, attributable to the CPI generated by
SchonCo would be calculated as follows:

$1,445,353 + $8,554,647 = $10,000,000
$10,000,000 x 9 = $90,000,000
$90,000,000 x .20 = $18,000,000
$18,000,000 x .608 = $10,944,000
For all purposes of this Agreement, the formula for the calculation of the lump
sum payment to be made pursuant to Sections 2(c) and 4(c) will be the same,
provided that in the above example the amount $2,378,441 would be substituted
for the highlighted amount of $1,445,353.

14



--------------------------------------------------------------------------------



 



     By way of further example, if SchonCo then generates an aggregate of
$3,000,000 of CPI during the one year period commencing 12 months after
renegotiation (the tenth and final year of the SchonCo Clearing Agreement), no
payment would be due by SchonCo with respect to such one year period and PFSI
would be required to make a payment to SchonCo in the amount of $273,600 (the
lesser of the aggregate amount of the CCP and the negative amount of “P” as
reflected in the calculation below). The calculation of such payment is as
follows:
V ¸ 10 = $10,944,000 ¸ 10 = $1,094,400
CECPI = ($2,000,000 ¸ 12) x 24 = $4,000,000
CACPI = $1,500,000 + $3,000,000 = $4,500,000
CECPI - CACPI = $4,000,000 - $4,500,000 = -$500,000
ACPI = $10,000,000 ¸ 5 = $2,000,000
(CECPI - CACPI) ¸ ACPI = -$500,000 ¸ $2,000,000 = -25%
CCP = $273,600
P = $1,094,400 x -25% = -$273,600 - $273,600 = -$547,200

15



--------------------------------------------------------------------------------



 



SCHEDULE C
Example of Calculation of the TDC Supplemental Amount Pursuant to Section 4(d)
     Assuming the issuance pursuant to Sections 3.01(a) and (b) of the APA of:

  (i)   1,085,294 shares valued at $17.00 per share as the Initial Consideration
($18,449,998);     (ii)   1,000,000 shares valued $20.00 per share on the date
of issuance ($20,000,000);     (iii)   1,200,000 shares valued at $18.00 on the
date of issuance ($21,600,000);     (iv)   800,000 shares valued at $25.00 on
the date of issuance ($20,000,000); and     (v)   1,000,000 shares valued at
$22.00 on the date of issuance ($22,000,000).

     For purposes of calculating the Trillium Percentage, the aggregate value of
all of the PWI Stock issued pursuant to the APA (5,085,294 shares) would be
$102,049,99 at a weighted average “cost” per share of $20.06767.3 Assuming “N”,
as calculated pursuant to the formula set forth in Section 4(a)(i) equals
$7,500,000, the Trillium Percentage would equal 7.349% ($7,500,000 ¸
$102,049,998 = 7.349%).
     Assuming that prior to the Trillium Termination Date, SSLLC sold 1,000,000
shares of PWI Stock in a single transaction and received net proceeds (i.e., net
of third party brokerage and execution fees, underwriting discounts and/or
commissions) of $26.00 per share, the net gain on such transaction would be
$5,932,330 ($26.00 - $20.06767 = $5.93233)
($5.93233 x 1,000,000 = $5,932,330)
     Assuming that the value of the PWI Stock as of the Trillium Termination
Date (calculated pursuant to the volume weighted average method set forth in
Section 4(d)(3)(ii)) equals $28.00 per share. The net gain on such shares would
be $32,405,900.16
($28.00 - $20.06767 = $7.93233)
(5,085,294 - 1,000,000 = 4,085,294)
(4,085,294 x $7.93233 = $32,405,900.16)
     The Aggregate Net Gain would be $38,338,230.16 ($5,932,330 + $32,405,900.16
= $38,338,230.16).
     Thus, the TDC Supplemental Amount would be $2,817,476.53($38,338,230.16x
7.349% = $2,817,476.53).
 

3   This example assumes that no cash was substituted for any portion of the
Purchase Price (as defined in the APA). In the event that cash were substituted,
the amount of such cash would be added to the aggregate value of all PWI Stock
for purposes of this calculation.

16



--------------------------------------------------------------------------------



 



The sum of the Trillium Deficiency Amount and the TDC Supplemental Amount would
be $10,317,476.53 ($ 7,500,000 + $ 2,817,476.53 = $10,317,476.53)
The percentage of the shares of PWI Stock issued pursuant to Sections 3.01(a)
and (b) of the APA that have not been sold by SSLLC and/or its designee as of
the Trillium Termination Date would be 80.335% (4,085,294 ¸ 5,085,294 = .80335).
Thus, the lump sum payment to be made pursuant to Section 4(a)(i), as determined
pursuant to Section 4(d)(4), would be 296,019 shares of PWI Stock (80.335% x
$10,317,476.53 = $8,288,544.77 ¸ 28.00 = 296,019) and $2,028,931.76 in cash (
(1-80.335%) x $10,317,476.53 = $2,028,931.76)

17